Claimant has appealed from an order of the Court of Claims denying his application for leave to file a claim. Claimant contends that he sustained personal injuries on the 8th day of May, 1939, while operating his automobile on a State highway and that his injuries resulted solely from the negligence of the State. He failed to file a claim within the time required by law. It is apparent as a result of his injuries claimant was unable to consult with counsel for a substantial period of time. It also appears that the State cannot be prejudiced by a granting *831of the application. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion granted and claimant is hereby given permission to file a claim within twenty days after the entry of an order in conformity with this decision. Hill, P. J., Crapser and Heffernan, JJ., concur; Schenck and Foster, JJ., dissent.